DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s arguments filed on 11/09/2021.
Response to Arguments
3. 	Applicant’s arguments with respect to claim(s) 1-5, 14-17, 19-20 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5. 	Claims 1-5, 14-17, 19-20, are rejected under 35 U.S.C 103 as being unpatentable over Schmitz (US Pat 10778101; filing date of this reference is March 13, 2019, which is prior to Applicant’s priority date (June 13, 2019), in view of Wu et al. (“Wu”, US Pub 2019/0207518) and Todorov et al. (“Todorov, US Pub 2016/0233766)
Regarding claim 1, Schmitz teaches (Fig. 1-2) a method of controlling a multi-phase power converter having a plurality of power stage circuits coupled in parallel (Fig. 2; multi-phase switching regulator 50 includes N-parallel power stages 22), the method comprising:
a)	 Obtaining a load current (Iload) of the multi-phase power converter (50); 
b)	Enabling (Fig. 2; ‘80’conducting selection of phases to be activated/enabled; col. 6 L55-col. 7 L44, col. 2 L25-col. 3 L2) corresponding power stage circuits (22) to operate in accordance with the load current such that a switching frequency (Fig. 2; i.e. using ‘64, 70’ to control switching frequency is old and established technique; col. 1 L32-53) is maintained when the load current changes (Iout); and
 c) 	Controlling (Fig. 2; 56) the power stage circuits (22) to operate in accordance with the load current (Iout), such that the switching frequency is maintained (Fig. 2; i.e. using ‘64, 70’ to control switching frequency is old and established technique; col. 1 L32-53) when the load current changes (Iout or Io).
However, Schmitz fails to teach c) controlling the power stage circuits to operate under different modes (i.e.  CCM vs. DCM operation in accordance with the load current), such that the switching frequency is maintained (when enabling and controlling takes place) within the predetermined range when the load current changes, wherein when more than one of the power stage circuits is enabled, each power stage circuit operates in a critical conduction mode, and a main power switch of the power stage circuit is turned on when a phase current corresponding to the power stage circuit drops to zero.
However, Wu teaches (Fig. 8; para 35-49) switching frequency being maintained within a predetermined range (i.e. controller 106 have frequency control; para 28, 30 and 35) when load current changes (using Cs1-n, 108, 103), and controlling the power stage circuits (10A_1-4) to operate under different modes (DCM vs. CCM; para 36), wherein when more than one of the power stage circuits is enabled (See, the table under Para 36, where under CCM shows number of power operating phases being vs. during DCM power of operating phases), each power stage circuit operates in a critical conduction mode (See, the table under Para 36).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Schmitz’s power converter to include switching frequency being maintained within a predetermined range and controlling the power stage circuits to operate under different modes, as disclosed by Wu, as doing so would have improved the power loss in the converter, as taught by Wu (abstract).
However, Schmitz and Wu fail to teach a main power switch of the power stage circuit is turned on when a phase current corresponding to the power stage circuit drops to zero.
However, Todorov teaches (Fig. 1; Para 15-19) a main power switch (i.e. low-side transistor) of the power stage circuit (100) is turned on when a phase current (phase currents IL1-IL3, for each corresponding power stage) corresponding to the power stage circuit drops to zero (i.e. during discontinuous Conduction Mode ‘DCM’ mode; Para 18) [Todorov further teaches of phase add/drop control 114, in another word ‘enabling or 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Schmitz’s power converter to include controlling the power stage circuits being able to operate under CCM vs. DCM modes and having a main power switch of the power stage circuit (i.e. enabled one) being turned on when a phase current corresponding to the power stage circuit drops to zero, as disclosed by Todorov, as doing so would have provided versatile ability of the overall circuit to support quickly between high and load operation and maintaining corresponding current consumption to a safety level, as taught by Todorov (abstract and Para 3).
Regarding claim 2, Schmitz teaches (Fig. 1-2) the number of the enabled power stage circuits (22) increases (col. 6 L55-col. 7 L44, col. 2 L25-col. 3 L2) as the load current (Iout) increases.
Regarding claim 3, Schmitz teaches (Fig. 1-2) enabling the power stage circuits according to the range in which the load current belongs (Fig. 2; ‘80’conducting selection of phases to be activated/enabled; col. 6 L55-col. 7 L44, col. 2 L25-col. 3 L2), such that the switching frequency (Fig. 2; i.e. using ‘64, 70’ to control switching frequency is old and established technique; col. 1 L32-53) is maintained  when the load current changes (Iout).
However, Schmitz fails to teach switching frequency being maintained (when enabling and controlling takes place) within a predetermined range when load current changes.
However, Wu teaches (Fig. 8; para 35-49) switching frequency being maintained (when enabling and controlling takes place using combined operation of 102a and 106; para 35) within a predetermined i.e. controller 106 have frequency control; para 28, 30 and 35) when load current changes (using Cs1-n, 108, 103).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Schmitz’s power converter to include switching frequency being maintained within a predetermined range and controlling the power stage circuits to operate under different modes, as disclosed by Wu, as doing so would have improved the power loss in the converter, as taught by Wu (abstract).
Regarding claim 4, Schmitz teaches (Fig. 1-2) a number of the enabled power stage circuits increases (col. 6 L55-col. 7 L44, col. 2 L25-col. 3 L2) by at least one when the range to which the load current (Iout) belongs increases (col. 6 L55-col. 7 L44, col. 2 L25-col. 3 L2) by one level.
claim 5, Schmitz teaches (Fig. 1-2) detecting (i.e. 64) a plurality of phase currents corresponding to the plurality of power stage circuits (22) and obtaining the load current (Iout) according to a sum of the plurality of phase currents (col. 6 L55-col. 7 L44, col. 2 L25-col. 3 L2).
Regarding claim 14, Schmitz teaches (Fig. 1-2) an apparatus, comprising:
a)    a multi-phase power converter having a plurality of power stage circuits coupled in parallel (Fig. 2; multi-phase switching regulator 50 includes N-parallel power stages 22); and
b)    a control circuit (56) configured to enable (Fig. 2; ‘80’conducting selection of phases to be activated/enabled; col. 6 L55-col. 7 L44, col. 2 L25-col. 3 L2) corresponding of the plurality of power stage circuits (22) to operate in accordance with a load current (Iout), such that a switching frequency is maintained (Fig. 2; i.e. using ‘64, 70’ to control switching frequency is old and established technique; col. 1 L32-53) corresponding to, when the load current changes (Iout).
However, Schmitz fails to teach controlling the power stage circuits to operate under different modes (i.e.  CCM vs. DCM operation in accordance with the load current), such that the switching frequency is maintained (when enabling and controlling takes place) within the predetermined range when the load current changes, wherein when more than one of the power stage circuits is enabled, each power stage circuit operates in a critical conduction mode, and a main power switch of the power stage circuit is turned on when a phase current corresponding to the power stage circuit drops to zero.
However, Wu teaches (Fig. 8; para 35-49) switching frequency being maintained within a predetermined range (i.e. controller 106 have frequency control; para 28, 30 and 35) when load current changes (using Cs1-n, 108, 103), and controlling the power stage circuits (10A_1-4) to operate under different modes (DCM vs. CCM; para 36), wherein when more than one of the power stage circuits is enabled (See, the table under Para 36, where under CCM shows number of power operating phases being vs. during DCM power of operating phases), each power stage circuit operates in a critical conduction mode (See, the table under Para 36).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Schmitz’s power converter to include switching frequency being maintained within a predetermined range and controlling the power stage circuits to operate under different modes, as disclosed by Wu, as doing so would have improved the power loss in the converter, as taught by Wu (abstract).
a main power switch of the power stage circuit is turned on when a phase current corresponding to the power stage circuit drops to zero.
However, Todorov teaches (Fig. 1; Para 15-19) a main power switch (i.e. low-side transistor) of the power stage circuit (100) is turned on when a phase current (phase currents IL1-IL3, for each corresponding power stage) corresponding to the power stage circuit drops to zero (i.e. during discontinuous Conduction Mode ‘DCM’ mode; Para 18) [Todorov further teaches of phase add/drop control 114, in another word ‘enabling or disabling’ power stage circuit according to the load current ‘118’. Furthermore, Continuous Conduction Mode CCM for corresponding operating phase, is described in Para 17].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Schmitz’s power converter to include controlling the power stage circuits being able to operate under CCM vs. DCM modes and having a main power switch of the power stage circuit (i.e. enabled one) being turned on when a phase current corresponding to the power stage circuit drops to zero, as disclosed by Todorov, as doing so would have provided versatile ability of the overall circuit to support quickly between high and load operation and maintaining corresponding current consumption to a safety level, as taught by Todorov (abstract and Para 3).
Regarding claim 15, Schmitz teaches (Fig. 1-2) the number of the enabled power stage circuits (22) increases (col. 6 L55-col. 7 L44, col. 2 L25-col. 3 L2) as the load current (Iout) increases.
Regarding claim 16, Schmitz teaches (Fig. 1-2) the control circuit (Fig. 2; 56) further comprises a current detection (Fig. 2; Isense; col. 5 L23-42) configured to detect a plurality of phase currents corresponding to the plurality of power stage circuits (22), and to obtain the load current (Iout) according to a sum (col. 5 L65-col. 6 L7) of the plurality of phase currents.
However, Schmitz fails to teach the use of a current detection circuit.
However, Wu teaches (Fig. 8; para 35-49) use of a current detection circuit (i.e. current sensors Cs1-Cs4 used in 108 and 103a).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Schmitz’s power converter to include switching frequency being maintained within a predetermined range and controlling the power stage circuits to operate under different modes, as disclosed by Wu, as doing so would have improved the power loss in the converter, as taught by Wu (abstract).
claim 17, Schmitz teaches (Fig. 1-2) the control circuit (56) further comprises a multi-phase management circuit (Fig. 2; ‘80’conducting selection of phases to be activated/enabled; col. 6 L55-col. 7 L44, col. 2 L25-col. 3 L2) configured to generate a plurality of enable signals corresponding to the plurality of power stage circuits (22) according to the load current (Iout), in order to enable the plurality of power stage circuits (22).
Regarding claim 19, Schmitz teaches the power stage circuit circuits (Fig. 2; multi-phase switching regulator 50 includes N-parallel power stages 22; col. 6 L55-col. 7 L44, col. 2 L25-col. 3 L2) is controlled when the load current (Iout) is compared with a first threshold (i.e. preset current threshold; col. 6 L55-col. 7 L44, col. 2 L25-col. 3 L2). 
However, Schmitz fails to teach to operate under a critical conduction mode when the load is greater than a first threshold, and to operate under a discontinuous current conduction mode or a frequency modulation mode when the load current is less than the first threshold.
However, Wu teaches (Fig. 8; para 35-49) operate under a critical conduction mode (DCM vs. CCM; para 36) when the load (using CS1-4 to be used in 108a) is greater than a first threshold (use of plurality of thresholds in 103a), and to operate under a discontinuous current conduction mode (DCM vs. CCM; para 36) when the load current (using CS1-4 to be used in 108a) is less than the first threshold (use of plurality of thresholds in 103a).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Schmitz’s power converter to include switching frequency being maintained within a predetermined range and controlling the power stage circuits to operate under different modes, as disclosed by Wu, as doing so would have improved the power loss in the converter, as taught by Wu (abstract).
Regarding claim 20, Schmitz teaches (Fig. 1-2) a multi-phase power converter (Fig. 2; multi-phase switching regulator 50 includes N-parallel power stages 22), comprising the apparatus (Fig. 2).
6. 	Claims 6-7, 18 are rejected under 35 U.S.C 103 as being unpatentable over Schmitz (US Pat 10778101), in view of Wu (US Pub 2019/0207518), Todorov (US Pub 2016/0233766) and Bansal et al. (“Bansal”, US Pub 2015/0263614).
Regarding claim 6, Schmitz teaches (Fig. 1-2) a) generating a plurality of enable signals (Fig. 2; ‘80’conducting selection of phases to be activated/enabled; col. 6 L55-col. 7 L44, col. 2 L25-col. 3 L2) corresponding to the plurality of power stage circuits (22) according to the load current (Iout), to enable the plurality of power stage circuits (22). 

However, Bansal teaches (Fig. 1-10) generating a plurality of clock signals (Fig. 4-5; clocked phase 1-N that is used in each ramp 410 for corresponding control unit 1-N, which is used in corresponding power stages 1-N; Para 28, 30, 33 and 35) corresponding to the plurality of power stage circuits (Fig. 4-5, power stages 1-N) to perform a phase adjustment.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Schmitz, Wu and Todorov’s power converter to include the use of plurality of clock signals corresponding to each power stage circuit, as disclosed by Bansal, as doing so would have provided a synchronized phase control between each phase, as taught by Bansal (abstract and para 9).
Regarding claim 7, Schmitz teaches controlling the power stage circuit (Fig. 2; ‘80’conducting selection of phases to be activated/enabled; col. 6 L55-col. 7 L44, col. 2 L25-col. 3 L2) to operate under different modes, in accordance with a relationship between the load current (Iout) and a first threshold (i.e. preset current threshold; col. 6 L55-col. 7 L44, col. 2 L25-col. 3 L2).
However, Wu teaches (Fig. 8; para 35-49) controlling the power stage circuits (10A_1-4) to operate under different modes (DCM vs. CCM; para 36).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Schmitz’s power converter to include switching frequency being maintained within a predetermined range and controlling the power stage circuits to operate under different modes, as disclosed by Wu, as doing so would have improved the power loss in the converter, as taught by Wu (abstract).
Regarding claim 18, Schmitz teaches (Fig. 1-2) the control circuit (Fig. 2; 56) further comprises: a)    control phase circuit(s) corresponding to the plurality of power stage circuits (Fig. 2; multi-phase switching regulator 50 includes N-parallel power stages 22; col. 6 L55-col. 7 L44, col. 2 L25-col. 3 L2); and b)    wherein phase control circuit(s) is configured to control switching states of power switches in a corresponding power stage circuit (col. 6 L55-col. 7 L44, col. 2 L25-col. 3 L2).
However, Schmitz, Wu and Todorov fail to teach a plurality of single-phase control circuits corresponding to the plurality of power stage circuits
However, Bansal teaches (Fig. 1-10) a plurality of single-phase control circuits (Fig. 4; control unit 1-N) corresponding to the plurality of power stage circuits (Fig. 4; power stages 1-N).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Schmitz,Wu and Todorov’ s power converter to include the use of plurality control circuits corresponding to each power stage circuit, as disclosed by Bansal, as doing so would have provided a synchronized phase control between each phase, as taught by Bansal (abstract and para 9).
Allowable Subject Matter
7. 	Claims 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, a search of prior art(s) failed to teach “a) controlling the power stage circuit to operate under the critical conduction mode when the load current is greater than the first threshold; and b) turning off the main power switch of the power stage circuit according to the feedback signal and the clock signal”.
Regarding claim 9, a search of prior art(s) failed to teach a)    controlling the power stage circuit to operate under a discontinuous current conduction mode or a frequency modulation mode when the load current is less than the first threshold; b)    turning on the main power switch of the power stage circuit according to the clock signal; and c)    turning off the main power switch of the power stage circuit according to the feedback signal”.
Regarding claim 10, a search of prior art(s) failed to teach a)    detecting whether the phase current is less than a predetermined current threshold to generate a current detection signal; b)    generating a clock adjustment signal according to the clock signal; c)    generating a reset signal according to the first feedback signal to control the main power switch to be turned off; and d)    generating a pulse-width modulation (PWM) control signal according to the reset signal, a set signal, and the enable signal”.
Claims 11-13 are depending from claim 10.
Conclusion
8. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached M-Th 9am-4pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        3/12/2022






	/THIENVU V TRAN/                                                                  Supervisory Patent Examiner, Art Unit 2839